United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
Vv. CIVIL ACTION NO. 3:19-CV-0188-S
JOE GARZA, JR. a/k/a JOE B. GARZA,
and M&A CAPITAL GROUP, LLC §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing ail relevant matters of record in this case, including the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge in accordance with 28
ULS.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclusions of the Magistrate
Judge are correct and they are accepted as the Findings and Conclusions of the Court. For the
reasons stated in the Findings, Conclusions, and Recommendation of the United States Magistrate
Judge, the Court grants the United States’ motion for default judgment.

SO ORDERED.

SIGNED September/ (2019, Lored

UNITED STATES DISTRICT JUDGE

 
